DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the claim limitation “disposed adjacent the dispensing window” of claim 1 does not appear in applicant’s specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata et al. (US Pub No 2004/0188546 A1).
Re claim 1, Tabata et al. show handheld misting device (Fig. 1, 100) comprising: 
a) a housing (102) having a dispensing window (at 104); 
b) an electromechanical section (104) comprising:

ii) a power source (160) coupled to the sonic generator; and 
c) a liquid section (101) comprising:
i) a plurality of single-use reservoirs (200) mounted on a frame (140), each containing a liquid; and
ii) a plurality of nozzles (201), each nozzle associated with and in liquid communication with a unique single-use reservoir (200) of the plurality of reservoirs, the nozzle (201) arranged and configured to slide perpendicularly into the receptacle (see annotated figure) formed across the distal end of the horn to deliver the liquid through at least one delivery opening (202) formed in the nozzle and disposed within the housing (102),
whereby activating the sonic generator energizes the liquid in the nozzle to generate an aerosol plume (abstract) as the liquid is delivered through the at least one delivery opening (202) that is delivered through the dispensing window (at 104).

    PNG
    media_image1.png
    642
    835
    media_image1.png
    Greyscale

Re claim 3, Tabata et al. show the liquid section (Fig. 4, 101) is arranged and configured to be securely attachable to the electromechanical section (104).
Re claim 4, Tabata et al. disclose the liquid section is disposable (paragraph 0007).
Re claim 6, Tabata et al. show each reservoir containing the liquid comprises a collapsible reservoir (Figs. 9 & 10, 200).
Re claim 7, Tabata et al. show the plurality of single-use reservoirs (Fig. 4, 200) consists of a pair of single-use reservoirs, each single-use reservoir containing a liquid and disposed on a frame (140).
Re claim 8, Tabata et al. show the frame (Fig. 4, 140) is rotatable about the elongate horn (105/106).
Re claim 9, Tabata et al. show the frame (Fig. 4, 140) is arranged and configured for reciprocating motion about the elongate horn (105/106).
Re claim 10, Tabata et al. show the plume is generated in the interior (Fig. 20, at 202) of the housing (102) and exits the housing through the dispensing window (at 104).
.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752